DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed on 6/9/2022, with respect to objection to claims 4, 11-12 and 15-16; and 35 U.S.C. 101 rejection of claim 18 have been fully considered and are persuasive.  The objection to claims 4, 11-12 and 15-16; and 35 U.S.C. 101 rejection of claim 18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a positioning system, comprising: a positioning
signal generation server, which is configured to generate a time domain positioning oversampled signal according to a positioning signal parameter and send the time domain positioning oversampled signal to a positioning station; and the positioning station, which is configured to receive the generated time domain positioning oversampled signal and send the time domain positioning oversampled signal according to sending time information of a positioning signal. The prior art of record considered individually or in combination fails to fairly teach or suggest claimed features, among other limitations, a novel and unobvious limitation of “a positioning signal generation server, which is configured to generate a time domain positioning oversampled signal according to a positioning signal parameter and send the time domain positioning oversampled signal to a positioning station; and the positioning station, which is configured to receive the generated time domain positioning oversampled signal and send the time domain positioning oversampled signal according to sending time information of a positioning signal.”  These distinct features have been added to independent claim 1, and similar features have been added to independent claim 10, thus rendering claims 1-18 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/14/2022